--------------------------------------------------------------------------------

Exhibit 10.1

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14, 2015 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and the undersigned identified on the signature page
attached hereto (“Purchaser”).


ARTICLE 1.
PURCHASE AND SALE OF SHARES
 
1.1               Sale of Shares.  Purchaser hereby irrevocably agrees to
purchase from the Company, and the Company agrees to sell to Purchaser pursuant
to the Registration Statement (as defined below), the number of common shares,
no par value (“Shares”), shown on the signature page of this Agreement, at the
price of $3.29 per Share (the “Purchase Price”).


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-201824) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to Purchaser that:
 
2.1               Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of
California.  The Company is duly qualified to do business in the state of
California and in each other state in which it is doing business and where the
failure to so qualify could have a material adverse effect on its business,
operations, or properties, or could subject the Company to fines or penalties
that are material to the Company’s financial condition.
 
2.2               Authority; Enforceability.  The Company has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.
 
2.3               Valid Issuance of Shares.  The Shares that are being purchased
by Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 

--------------------------------------------------------------------------------

2.4               Capitalization.  The Company is authorized to issue the
following shares of capital stock: 125,000,000 common shares, no par value, and
2,000,000 preferred shares, no par value.  As of September 2, 2015, there were:
no preferred shares issued and outstanding; 84,156,127 common shares issued and
79,262,185 common shares outstanding excluding 4,893,942  common shares held by
subsidiaries and treated as treasury shares.
 
2.5               Disclosure Documents; Financial Statements.  The Company has
filed all reports required to be filed by it under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof.  None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.
 
2.6               Absence of Certain Changes.  Since June 30, 2015, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.
 
2.7               Internal Controls.  The Company maintains a process of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that is designed to provide reasonable
assurances:  (i) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles; (ii) that receipts and expenditures are being made only
in accordance with the authorizations of management and directors; and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the assets of the Company and its subsidiaries that could have a
material effect on the financial statements.  The Company maintains a system of
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that is designed to provide reasonable
assurances that all material information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, as appropriate, to allow timely
decisions regarding required disclosure, and otherwise to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and regulations of the
SEC.
 
2

--------------------------------------------------------------------------------

2.8               Registration Statement.
 
(a)           The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the Effective Date.  The Registration
Statement, and the Prospectus together with the Prospectus Supplement, do not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
 
(b)       When issued pursuant to this Agreement and the Registration Statement
at Closing, the Shares will be free of restrictions on transfer under the
Securities Act, other than such restrictions as may be applicable under Rule 144
under the Securities Act with respect to sales or transfers of securities by an
affiliate (as defined in Rule 144) of the issuer should Purchaser be or become
an affiliate of the Company.
 
2.9           Listing and Maintenance Requirements.  The Company has not, in the
12 months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
2.10           Taxes.  Since January 1, 2013, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
3

--------------------------------------------------------------------------------

2.11           Subsidiaries.  The Company’s subsidiaries are shown in its
Quarterly Report on Form 10-Q for the three and six months ended June 30, 2015.
 
2.12            No Conflict.  The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it.  The execution and delivery of this Agreement and consummation
of the sale of the Shares contemplated by this Agreement (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or upon any of the assets or properties of the Company.  The term
Material Contract means any contract, agreement, license, lease, deed of trust,
mortgage, lien, debenture, promissory note, or instrument to which the Company
is a party (i) the termination of or default under which could have a material
adverse effect on the business, financial condition, assets or prospects of the
Company, or (ii) that constitutes a lien or security interest on any real or
personal property of the Company the loss of which through a foreclosure sale
would have a material adverse effect on the business, financial condition,
assets or prospects of the Company.
 
2.13            Litigation.  Other than as disclosed in the SEC Reports, there
is no lawsuit, arbitration proceeding, or administrative action or proceeding
pending or threatened against the Company which (a) questions the validity of
this Agreement or any action taken or to be taken by the Company in connection
with this Agreement or the issue and sale of the Shares hereunder, (b) alleges
any infringement of any trademark, service mark, or patent by the Company, or
(c) if adversely decided would have a material adverse effect upon the business,
financial condition, assets or prospects of the Company.
 
2.14           Patents and Trademarks.  The Company is the sole and exclusive
owner of or has a valid license to use all patents, trademarks, service marks,
trade names, copyrights, trade secrets, information, proprietary rights and
processes presently used by the Company in its business as now conducted,
without any conflict with or, to the Company’s knowledge infringement of the
rights of others, except as disclosed in the SEC Reports.  The Company has not
received any communications alleging that it has violated or, by conducting its
business as presently conducted, violates any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity.
 
4

--------------------------------------------------------------------------------

2.15           Title to Property.  The Company has good and marketable title to
its property and assets free and clear of all mortgages, liens, loans and
encumbrances.  Title to all of the personal and real property used by the
Company is held in the name of the Company or a subsidiary or is licensed or
leased from a third party.  With respect to the property leased or licensed from
a third party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.
 
2.16           Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.
 
2.17            Employee Benefit Plans.  Other than the Company’s Equity
Incentive Plan and stock option and similar equity incentive plans maintained by
Company subsidiaries, the Company does not have and has never maintained or
sponsored any Employee Benefit Plan as defined in the Employee Retirement Income
Security Act of 1974, as amended.
 
2.18            Labor Agreements and Actions; Employee Compensation.  The
Company is not be bound by or subject to (and none of its assets or properties
is bound by or subject to) any written or oral contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company's knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no strike or other labor
dispute involving the Company pending, nor to the Company's knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results or business of the Company, nor is the
Company aware of any labor organization activity involving its employees.  The
Company is not aware that any officer or key employee, or that any group of key
employees, intends to terminate their employment the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  The employment of each officer and employee of the Company is
terminable at the will of the Company.  To its knowledge, the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment.
 
5

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants with respect to only itself to the
Company the following:
 
3.1               Organization.  Purchaser, if not a natural person, is a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.
 
3.2               Authority; Enforceability.  Purchaser has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations under this Agreement.  This Agreement has been duly authorized and
executed by Purchaser and is the valid and binding agreement of Purchaser
enforceable in accordance with its terms, except (i) to the extent limited by
any bankruptcy, insolvency, or similar law affecting the rights of creditors
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
3.3               No Conflict.  The execution and delivery of this Agreement,
and consummation of the transactions contemplated hereunder, including the
purchase of the Shares, by Purchaser do not and will not violate any provisions
of (i) any rule, regulation, statute, or law applicable to Purchaser or (ii) the
terms of any order, writ, or decree of any court or judicial or regulatory
authority or body by which Purchaser is bound, or (iii) the articles of
incorporation, bylaws, or similar charter or governing documents of Purchaser.
 
3.4               No Short Sales. Purchaser has not, nor has any person or
entity acting on behalf of or pursuant to any understanding, agreement, or
arrangement with Purchaser, directly or indirectly executed any “short sale,” as
defined in SEC Rule SHO, of the common shares of the Company since June 30,
2015.
 
3.5               Place of Business or Residence.  Purchaser represents and
warrants that Purchaser has Purchaser’s principal place of business or residence
as set forth on the signature page of this Agreement.
 
6

--------------------------------------------------------------------------------

ARTICLE 4.
CLOSING
 
4.1               Time and Place of Closing.  The consummation of the purchase
and sale of the Shares (“Closing”) shall take place in on the third Business Day
after the execution and delivery of this Agreement by Purchasers and the Company
(the “Closing Date”).  On the Closing Date, Purchaser shall pay in full the
Purchase Price for the Shares purchased by wire transfer of the Purchase Price
for the Shares being purchased by Purchaser, in immediately available funds, to
an account designated by the Company.  The Purchase Price shall be paid in
United States Dollars.  On the Closing Date, the Company shall issue to
Purchaser the Shares purchased, against payment of the Purchase Price.  Closing
shall occur at the principal office of the Company or at such other place as the
parties may agree.  A “Business Day” shall be any day on which the banks in New
York are not required or permitted to close.
 
4.2               Documents to be Delivered By the Company.  The Company shall
deliver the following documents to Purchaser at the Closing:
 
(a)           Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in Registration Statement on Form S-3 (File No.
333-201824) under the Securities Act registering the offer and sale of the
Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;
 
 
(b)           Shares.  The Shares purchased by Purchaser, registered in the name
of Purchaser delivered electronically via The Depository Trust Company Deposit /
Withdrawal at Custodian system (“DWAC”).
 
 
4.3               Conditions of the Company's Obligation to Close.  The
obligation of the Company to sell the Shares to Purchaser on each Closing Date
is conditioned upon the following:
 
(a)            Payment and Delivery.  The Company’s receipt of the Purchase
Price for the Shares being sold to Purchaser;
 
(b)            Representations and Warranties.  The representations and
warranties made by Purchaser in ARTICLE 3 of this Agreement shall be true and
correct in all material respects when made and on the Closing Date; provided,
that any representation and warranty that is itself qualified by a materiality
standard shall be true and correct in all respects; and
 
7

--------------------------------------------------------------------------------

(c)            Performance of Covenants.  Purchaser shall have fully performed
all covenants and agreements required to be performed by Purchaser on or before
the Closing Date.
 
4.4               Conditions of Purchaser’s Obligation to Close.  The obligation
of Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:
 
(a)           Delivery.  Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.
 
(b)           Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date, and Purchaser shall have received from the Company a certificate,
dated as of the Closing Date, to such effect signed by the Chief Executive
Officer of the Company; provided, that any representation and warranty that is
itself qualified by a materiality standard shall be true and correct in all
respects.
 
(c)            Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)           Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            No Material Adverse Event.  No material adverse event shall have
occurred since June 30, 2015.
 
(f)             Listing.  The common shares of the Company shall be designated
for quotation or listed on the NYSE MKT and on the Tel Aviv Stock Exchange
(“TASE”), and the NYSE MKT and TASE shall not have suspended the listing or
trading of the Company’s common shares, nor shall suspension by the SEC or the
NYSE MKT or TASE have been threatened, as of the Closing Date, (A) in writing by
the SEC, the NYSE MKT, or the TASE, or (B) by falling below applicable minimum
listing maintenance requirements.
 
8

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1               Further Assurances.  Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.
 
5.2               Purchasers’ Market Activity.  Purchaser agrees that Purchaser
shall not, prior to the public announcement by the Company that it has entered
into this Agreement, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with any entity in control of,
controlled by, or under common control with Purchaser.  Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.
 
5.3               Public Disclosure by the Company.  Following the execution of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.
 
5.4               Publicity.  No Purchaser shall issue any press release or make
any similar public statement or communication disclosing the terms of this
Agreement or the transactions hereunder without the prior written consent of the
Company, provided that the Company’s consent shall not unreasonably be withheld
or delayed if such disclosure is required by law and Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1               Governing Law.  This Agreement shall be construed and governed
in all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.  All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
9

--------------------------------------------------------------------------------

6.2               Successors and Assigns.  The parties may not assign their
rights or obligations under this Agreement, directly or by operation of law,
without the consent of the other party.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of Purchaser and the Company.
 
6.3               Entire Agreement; Amendment.  This Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement.  This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.
 
6.4               Notices, etc.  All notices and other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be deemed given (a) four (4) days after being deposited in the mail,
certified air postage prepaid, return receipt requested, or (b) when delivered
by hand, by messenger or next Business Day or overseas express air freight
service (such as FedEX or DHL), or (c) on the date of facsimile transmission
(FAX)  or electronic mail (email) if sent at or prior to 5:30 p.m. (New York
City time) on a Business Day, or the next Business Day after the date of
facsimile or email transmission, if sent on a day that is not a Business Day or
later than 5:30 p.m. (New York City time) on a Business Day, in any case
addressed as follows:



 
To Purchaser:
 
At the address or FAX number or email address of
   
Purchaser shown on the signature page of this Agreement
         
To the Company:
 
BioTime Inc.
   
1301 Harbor Bay Parkway
   
Alameda, California 94502
   
Attention:  Chief Financial Officer
   
FAX:  (510) 521- 3389
   
Email:  rpeabody@biotimemail.com

 
Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5               Expenses.  Purchaser and the Company shall bear their own
expenses, including fees and expenses of their own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares to
Purchaser.
 
10

--------------------------------------------------------------------------------

6.6               Brokers.  Purchaser shall have no liability to any broker,
finder, investment banker, or other advisor retained or engaged by the Company
or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
 
6.7               Titles and Subtitles.  The titles or headings of the Articles
and Sections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
6.8               Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.
 
6.9               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.10           Termination. This Agreement may be terminated by Purchaser with
respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement.  Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.


[Signatures on following page]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:
 
BioTime, Inc.
       
By:
/s/Michael D. West
       
Title:
Chief Executive Officer
       
PURCHASER:
       
Broadwood Partners, L.P.
 

 
By:
/s/Neal C. Bradsher
 

 
Title:
President of the General Partner (Broadwood Capital, Inc.)
 

 
Number of Shares Purchased:
2,431,611
 

 
Address:
724 Fifth Avenue, 9th Floor
   
New York, NY 10019
 

  FAX Number:
(212) 508    5756
 

  Email:
                                   
 

 
12

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14, 2015 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and the undersigned identified on the signature page
attached hereto (“Purchaser”).


ARTICLE 1.
PURCHASE AND SALE OF SHARES


1.1          Sale of Shares. Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below), the number of common shares, no par
value (“Shares”), shown on the signature page of this Agreement, at the price of
$3.29 per Share (the “Purchase Price”).


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-201824) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to Purchaser that:


2.1          Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California. The
Company is duly qualified to do business in the state of California and in each
other state in which it is doing business and where the failure to so qualify
could have a material adverse effect on its business, operations, or properties,
or could subject the Company to fines or penalties that are material to the
Company’s financial condition.


2.2          Authority; Enforceability. The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.


2.3          Valid Issuance of Shares. The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 

--------------------------------------------------------------------------------

2.4          Capitalization. The Company is authorized to issue the following
shares of capital stock: 125,000,000 common shares, no par value, and 2,000,000
preferred shares, no par value. As of September 2, 2015, there were: no
preferred shares issued and outstanding; 84,156,127 common shares issued and
79,262,185 common shares outstanding excluding 4,893,942 common shares held by
subsidiaries and treated as treasury shares.


2.5          Disclosure Documents; Financial Statements. The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof. None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.


2.6          Absence of Certain Changes. Since June 30, 2015, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.


2.7          Internal Controls. The Company maintains a process of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) that is designed to provide reasonable assurances: (i)
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles; (ii)
that receipts and expenditures are being made only in accordance with the
authorizations of management and directors; and (iii) regarding prevention or
timely detection of the unauthorized acquisition, use or disposition of the
assets of the Company and its subsidiaries that could have a material effect on
the financial statements. The Company maintains a system of “disclosure controls
and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act) that is designed to provide reasonable assurances that all material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, as appropriate, to allow timely decisions regarding
required disclosure, and otherwise to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the SEC.
 
2

--------------------------------------------------------------------------------

2.8          Registration Statement.


(a)           The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the Effective Date. The Registration Statement,
and the Prospectus together with the Prospectus Supplement, do not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.


(b)           When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of restrictions on transfer under
the Securities Act, other than such restrictions as may be applicable under Rule
144 under the Securities Act with respect to sales or transfers of securities by
an affiliate (as defined in Rule 144) of the issuer should Purchaser be or
become an affiliate of the Company.


2.9          Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.


2.10        Taxes. Since January 1, 2013, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
3

--------------------------------------------------------------------------------

2.11        Subsidiaries. The Company’s subsidiaries are shown in its Quarterly
Report on Form 10-Q for the three and six months ended June 30, 2015.


2.12        No Conflict. The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it. The execution and delivery of this Agreement and consummation
of the sale of the Shares contemplated by this Agreement (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or upon any of the assets or properties of the Company. The term Material
Contract means any contract, agreement, license, lease, deed of trust, mortgage,
lien, debenture, promissory note, or instrument to which the Company is a party
(i) the termination of or default under which could have a material adverse
effect on the business, financial condition, assets or prospects of the Company,
or (ii) that constitutes a lien or security interest on any real or personal
property of the Company the loss of which through a foreclosure sale would have
a material adverse effect on the business, financial condition, assets or
prospects of the Company.


2.13        Litigation. Other than as disclosed in the SEC Reports, there is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which (a) questions the validity of this
Agreement or any action taken or to be taken by the Company in connection with
this Agreement or the issue and sale of the Shares hereunder, (b) alleges any
infringement of any trademark, service mark, or patent by the Company, or (c) if
adversely decided would have a material adverse effect upon the business,
financial condition, assets or prospects of the Company.


2.14        Patents and Trademarks. The Company is the sole and exclusive owner
of or has a valid license to use all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
presently used by the Company in its business as now conducted, without any
conflict with or, to the Company’s knowledge infringement of the rights of
others, except as disclosed in the SEC Reports. The Company has not received any
communications alleging that it has violated or, by conducting its business as
presently conducted, violates any of the patents, trademarks, service marks,
trade names, copyrights or trade secrets or other proprietary rights of any
other person or entity.
 
4

--------------------------------------------------------------------------------

2.15        Title to Property. The Company has good and marketable title to its
property and assets free and clear of all mortgages, liens, loans and
encumbrances. Title to all of the personal and real property used by the Company
is held in the name of the Company or a subsidiary or is licensed or leased from
a third party. With respect to the property leased or licensed from a third
party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.


2.16        Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.


2.17        Employee Benefit Plans. Other than the Company’s Equity Incentive
Plan and stock option and similar equity incentive plans maintained by Company
subsidiaries, the Company does not have and has never maintained or sponsored
any Employee Benefit Plan as defined in the Employee Retirement Income Security
Act of 1974, as amended.


2.18        Labor Agreements and Actions; Employee Compensation. The Company is
not be bound by or subject to (and none of its assets or properties is bound by
or subject to) any written or oral contract, commitment or arrangement with any
labor union, and no labor union has requested or, to the Company's knowledge,
has sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, nor to the Company's knowledge, threatened, that could have a material
adverse effect on the assets, properties, financial condition, operating results
or business of the Company, nor is the Company aware of any labor organization
activity involving its employees. The Company is not aware that any officer or
key employee, or that any group of key employees, intends to terminate their
employment the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is terminable at the will of the Company. To its
knowledge, the Company has complied in all material respects with all applicable
state and federal equal employment opportunity and other laws related to
employment.
 
5

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants with respect to only itself to the
Company the following:


3.1          Organization. Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.


3.2          Authority; Enforceability. Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement. This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


3.3          No Conflict. The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.


3.4          No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.


3.5          Place of Business or Residence. Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
6

--------------------------------------------------------------------------------

ARTICLE 4.
CLOSING


4.1          Time and Place of Closing. The consummation of the purchase and
sale of the Shares (“Closing”) shall take place in on the third Business Day
after the execution and delivery of this Agreement by Purchasers and the Company
(the “Closing Date”). On the Closing Date, Purchaser shall pay in full the
Purchase Price for the Shares purchased by wire transfer of the Purchase Price
for the Shares being purchased by Purchaser, in immediately available funds, to
an account designated by the Company. The Purchase Price shall be paid in United
States Dollars. On the Closing Date, the Company shall issue to Purchaser the
Shares purchased, against payment of the Purchase Price. Closing shall occur at
the principal office of the Company or at such other place as the parties may
agree. A “Business Day” shall be any day on which the banks in New York are not
required or permitted to close.


4.2          Documents to be Delivered By the Company. The Company shall deliver
the following documents to Purchaser at the Closing:


(a)           Prospectus. A copy of the most current prospectus (the
“Prospectus”) included in Registration Statement on Form S-3 (File No.
333-201824) under the Securities Act registering the offer and sale of the
Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;


(b)           Shares. The Shares purchased by Purchaser, registered in the name
of Purchaser delivered electronically via The Depository Trust Company Deposit /
Withdrawal at Custodian system (“DWAC”).


4.3          Conditions of the Company's Obligation to Close. The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:


(a)           Payment and Delivery. The Company’s receipt of the Purchase Price
for the Shares being sold to Purchaser;


(b)           Representations and Warranties. The representations and warranties
made by Purchaser in ARTICLE 3 of this Agreement shall be true and correct in
all material respects when made and on the Closing Date; provided, that any
representation and warranty that is itself qualified by a materiality standard
shall be true and correct in all respects; and
 
7

--------------------------------------------------------------------------------

(c)           Performance of Covenants. Purchaser shall have fully performed all
covenants and agreements required to be performed by Purchaser on or before the
Closing Date.


4.4          Conditions of Purchaser’s Obligation to Close. The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:


(a)           Delivery. Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.


(b)           Representations and Warranties. The representations and warranties
made by the Company in ARTICLE 2 of this Agreement shall be true and correct in
all material respects when made and on the applicable Closing Date, unless made
as of a specific date in which case they shall be accurate as of such date, and
Purchaser shall have received from the Company a certificate, dated as of the
Closing Date, to such effect signed by the Chief Executive Officer of the
Company; provided, that any representation and warranty that is itself qualified
by a materiality standard shall be true and correct in all respects.


(c)           Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.


(d)           Bankruptcy; Insolvency. The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.


(e)           No Material Adverse Event. No material adverse event shall have
occurred since June 30, 2015.


(f)           Listing. The common shares of the Company shall be designated for
quotation or listed on the NYSE MKT and on the Tel Aviv Stock Exchange (“TASE”),
and the NYSE MKT and TASE shall not have suspended the listing or trading of the
Company’s common shares, nor shall suspension by the SEC or the NYSE MKT or TASE
have been threatened, as of the Closing Date, (A) in writing by the SEC, the
NYSE MKT, or the TASE, or (B) by falling below applicable minimum listing
maintenance requirements.
 
8

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1          Further Assurances. Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.


5.2          Purchasers’ Market Activity. Purchaser agrees that Purchaser shall
not, prior to the public announcement by the Company that it has entered into
this Agreement, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with any entity in control of,
controlled by, or under common control with Purchaser. Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.


5.3          Public Disclosure by the Company. Following the execution of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.


5.4          Publicity. No Purchaser shall issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.


ARTICLE 6.
MISCELLANEOUS


6.1          Governing Law. This Agreement shall be construed and governed in
all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
9

--------------------------------------------------------------------------------

6.2          Successors and Assigns. The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.


6.3          Entire Agreement; Amendment. This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement. This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.


6.4          Notices, etc. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or next Business Day or overseas express air freight service (such as
FedEX or DHL), or (c) on the date of facsimile transmission (FAX) or electronic
mail (email) if sent at or prior to 5:30 p.m. (New York City time) on a Business
Day, or the next Business Day after the date of facsimile or email transmission,
if sent on a day that is not a Business Day or later than 5:30 p.m. (New York
City time) on a Business Day, in any case addressed as follows:



To Purchaser: At the address or FAX number or email address of Purchaser shown
on the signature page of this Agreement




To the Company: BioTime Inc.

1301 Harbor Bay Parkway
Alameda, California 94502
Attention: Chief Financial Officer
FAX: (510) 521- 3389
Email: rpeabody@biotimemail.com


Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.


6.5          Expenses. Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
10

--------------------------------------------------------------------------------

6.6          Brokers. Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.


6.7          Titles and Subtitles. The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.


6.8          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.


6.9          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.


6.10        Termination. This Agreement may be terminated by Purchaser with
respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement. Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.


[Signatures on following page]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:


BioTime, Inc.


By:
/s/Michael D. West
       
Title:
Chief Executive Officer
 



PURCHASER:


Phyllis M. Esposito IRA


By:
/s/Phyllis M. Esposito
       
Title:
                     



Number of Shares Purchased:
100,000
 



Address:
c/o Scarsdale Equities LLC
   
10 Rockefeller Plaza Suite 720
   
New York, NY 10020
 

 
FAX Number:
(212) 969-9013
 

 
Email:
lana@scarsdale-equities.com
 

 
12

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14, 2015 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and the undersigned identified on the signature page
attached hereto (“Purchaser”).


ARTICLE 1.
PURCHASE AND SALE OF SHARES


1.1          Sale of Shares. Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below), the number of common shares, no par
value (“Shares”), shown on the signature page of this Agreement, at the price of
$3.29 per Share (the “Purchase Price”).


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-201824) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to Purchaser that:


2.1          Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California. The
Company is duly qualified to do business in the state of California and in each
other state in which it is doing business and where the failure to so qualify
could have a material adverse effect on its business, operations, or properties,
or could subject the Company to fines or penalties that are material to the
Company’s financial condition.


2.2          Authority; Enforceability. The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.


2.3          Valid Issuance of Shares. The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 

--------------------------------------------------------------------------------

2.4          Capitalization. The Company is authorized to issue the following
shares of capital stock: 125,000,000 common shares, no par value, and 2,000,000
preferred shares, no par value. As of September 2, 2015, there were: no
preferred shares issued and outstanding; 84,156,127 common shares issued and
79,262,185 common shares outstanding excluding 4,893,942 common shares held by
subsidiaries and treated as treasury shares.


2.5          Disclosure Documents; Financial Statements. The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof. None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.


2.6          Absence of Certain Changes. Since June 30, 2015, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.


2.7          Internal Controls. The Company maintains a process of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) that is designed to provide reasonable assurances: (i)
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles; (ii)
that receipts and expenditures are being made only in accordance with the
authorizations of management and directors; and (iii) regarding prevention or
timely detection of the unauthorized acquisition, use or disposition of the
assets of the Company and its subsidiaries that could have a material effect on
the financial statements. The Company maintains a system of “disclosure controls
and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act) that is designed to provide reasonable assurances that all material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, as appropriate, to allow timely decisions regarding
required disclosure, and otherwise to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the SEC.
 
2

--------------------------------------------------------------------------------

2.8          Registration Statement.


(a)           The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the Effective Date. The Registration Statement,
and the Prospectus together with the Prospectus Supplement, do not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.


(b)           When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of restrictions on transfer under
the Securities Act, other than such restrictions as may be applicable under Rule
144 under the Securities Act with respect to sales or transfers of securities by
an affiliate (as defined in Rule 144) of the issuer should Purchaser be or
become an affiliate of the Company.


2.9          Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.


2.10        Taxes. Since January 1, 2013, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
3

--------------------------------------------------------------------------------

2.11        Subsidiaries. The Company’s subsidiaries are shown in its Quarterly
Report on Form 10-Q for the three and six months ended June 30, 2015.


2.12        No Conflict. The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it. The execution and delivery of this Agreement and consummation
of the sale of the Shares contemplated by this Agreement (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or upon any of the assets or properties of the Company. The term Material
Contract means any contract, agreement, license, lease, deed of trust, mortgage,
lien, debenture, promissory note, or instrument to which the Company is a party
(i) the termination of or default under which could have a material adverse
effect on the business, financial condition, assets or prospects of the Company,
or (ii) that constitutes a lien or security interest on any real or personal
property of the Company the loss of which through a foreclosure sale would have
a material adverse effect on the business, financial condition, assets or
prospects of the Company.


2.13        Litigation. Other than as disclosed in the SEC Reports, there is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which (a) questions the validity of this
Agreement or any action taken or to be taken by the Company in connection with
this Agreement or the issue and sale of the Shares hereunder, (b) alleges any
infringement of any trademark, service mark, or patent by the Company, or (c) if
adversely decided would have a material adverse effect upon the business,
financial condition, assets or prospects of the Company.


2.14        Patents and Trademarks. The Company is the sole and exclusive owner
of or has a valid license to use all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
presently used by the Company in its business as now conducted, without any
conflict with or, to the Company’s knowledge infringement of the rights of
others, except as disclosed in the SEC Reports. The Company has not received any
communications alleging that it has violated or, by conducting its business as
presently conducted, violates any of the patents, trademarks, service marks,
trade names, copyrights or trade secrets or other proprietary rights of any
other person or entity.
 
4

--------------------------------------------------------------------------------

2.15        Title to Property. The Company has good and marketable title to its
property and assets free and clear of all mortgages, liens, loans and
encumbrances. Title to all of the personal and real property used by the Company
is held in the name of the Company or a subsidiary or is licensed or leased from
a third party. With respect to the property leased or licensed from a third
party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.


2.16        Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.


2.17        Employee Benefit Plans. Other than the Company’s Equity Incentive
Plan and stock option and similar equity incentive plans maintained by Company
subsidiaries, the Company does not have and has never maintained or sponsored
any Employee Benefit Plan as defined in the Employee Retirement Income Security
Act of 1974, as amended.


2.18        Labor Agreements and Actions; Employee Compensation. The Company is
not be bound by or subject to (and none of its assets or properties is bound by
or subject to) any written or oral contract, commitment or arrangement with any
labor union, and no labor union has requested or, to the Company's knowledge,
has sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, nor to the Company's knowledge, threatened, that could have a material
adverse effect on the assets, properties, financial condition, operating results
or business of the Company, nor is the Company aware of any labor organization
activity involving its employees. The Company is not aware that any officer or
key employee, or that any group of key employees, intends to terminate their
employment the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is terminable at the will of the Company. To its
knowledge, the Company has complied in all material respects with all applicable
state and federal equal employment opportunity and other laws related to
employment.
 
5

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants with respect to only itself to the
Company the following:


3.1          Organization. Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.


3.2          Authority; Enforceability. Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement. This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


3.3          No Conflict. The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.


3.4          No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.


3.5          Place of Business or Residence. Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
6

--------------------------------------------------------------------------------

ARTICLE 4.
CLOSING


4.1          Time and Place of Closing. The consummation of the purchase and
sale of the Shares (“Closing”) shall take place in on the third Business Day
after the execution and delivery of this Agreement by Purchasers and the Company
(the “Closing Date”). On the Closing Date, Purchaser shall pay in full the
Purchase Price for the Shares purchased by wire transfer of the Purchase Price
for the Shares being purchased by Purchaser, in immediately available funds, to
an account designated by the Company. The Purchase Price shall be paid in United
States Dollars. On the Closing Date, the Company shall issue to Purchaser the
Shares purchased, against payment of the Purchase Price. Closing shall occur at
the principal office of the Company or at such other place as the parties may
agree. A “Business Day” shall be any day on which the banks in New York are not
required or permitted to close.


4.2          Documents to be Delivered By the Company. The Company shall deliver
the following documents to Purchaser at the Closing:


(a)           Prospectus. A copy of the most current prospectus (the
“Prospectus”) included in Registration Statement on Form S-3 (File No.
333-201824) under the Securities Act registering the offer and sale of the
Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;


(b)           Shares. The Shares purchased by Purchaser, registered in the name
of Purchaser delivered electronically via The Depository Trust Company Deposit /
Withdrawal at Custodian system (“DWAC”).


4.3          Conditions of the Company's Obligation to Close. The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:


(a)           Payment and Delivery. The Company’s receipt of the Purchase Price
for the Shares being sold to Purchaser;


(b)           Representations and Warranties. The representations and warranties
made by Purchaser in ARTICLE 3 of this Agreement shall be true and correct in
all material respects when made and on the Closing Date; provided, that any
representation and warranty that is itself qualified by a materiality standard
shall be true and correct in all respects; and
 
7

--------------------------------------------------------------------------------

(c)           Performance of Covenants. Purchaser shall have fully performed all
covenants and agreements required to be performed by Purchaser on or before the
Closing Date.


4.4          Conditions of Purchaser’s Obligation to Close. The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:


(a)           Delivery. Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.


(b)           Representations and Warranties. The representations and warranties
made by the Company in ARTICLE 2 of this Agreement shall be true and correct in
all material respects when made and on the applicable Closing Date, unless made
as of a specific date in which case they shall be accurate as of such date, and
Purchaser shall have received from the Company a certificate, dated as of the
Closing Date, to such effect signed by the Chief Executive Officer of the
Company; provided, that any representation and warranty that is itself qualified
by a materiality standard shall be true and correct in all respects.


(c)           Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.


(d)           Bankruptcy; Insolvency. The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.


(e)           No Material Adverse Event. No material adverse event shall have
occurred since June 30, 2015.


(f)           Listing. The common shares of the Company shall be designated for
quotation or listed on the NYSE MKT and on the Tel Aviv Stock Exchange (“TASE”),
and the NYSE MKT and TASE shall not have suspended the listing or trading of the
Company’s common shares, nor shall suspension by the SEC or the NYSE MKT or TASE
have been threatened, as of the Closing Date, (A) in writing by the SEC, the
NYSE MKT, or the TASE, or (B) by falling below applicable minimum listing
maintenance requirements.
 
8

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1          Further Assurances. Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.


5.2          Purchasers’ Market Activity. Purchaser agrees that Purchaser shall
not, prior to the public announcement by the Company that it has entered into
this Agreement, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with any entity in control of,
controlled by, or under common control with Purchaser. Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.


5.3          Public Disclosure by the Company. Following the execution of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.


5.4          Publicity. No Purchaser shall issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.


ARTICLE 6.
MISCELLANEOUS


6.1          Governing Law. This Agreement shall be construed and governed in
all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
9

--------------------------------------------------------------------------------

6.2          Successors and Assigns. The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.


6.3          Entire Agreement; Amendment. This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement. This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.


6.4          Notices, etc. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or next Business Day or overseas express air freight service (such as
FedEX or DHL), or (c) on the date of facsimile transmission (FAX) or electronic
mail (email) if sent at or prior to 5:30 p.m. (New York City time) on a Business
Day, or the next Business Day after the date of facsimile or email transmission,
if sent on a day that is not a Business Day or later than 5:30 p.m. (New York
City time) on a Business Day, in any case addressed as follows:



To Purchaser: At the address or FAX number or email address of Purchaser shown
on the signature page of this Agreement




To the Company: BioTime Inc.

1301 Harbor Bay Parkway
Alameda, California 94502
Attention: Chief Financial Officer
FAX: (510) 521- 3389
Email: rpeabody@biotimemail.com


Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.


6.5          Expenses. Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
10

--------------------------------------------------------------------------------

6.6          Brokers. Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.


6.7          Titles and Subtitles. The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.


6.8          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.


6.9          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.


6.10        Termination. This Agreement may be terminated by Purchaser with
respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement. Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.


[Signatures on following page]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:


BioTime, Inc.


By:
/s/Michael D. West
       
Title:
Chief Executive Officer
 



PURCHASER:


John Hotsopoulos IRA


By:
/s/John Hotsopoulos
       
Title:
                                          



Number of Shares Purchased:
15,000
 



Address:
c/o Scarsdale Equities LLC
   
10 Rockefeller Plaza Suite 720
   
New York, NY 10020
 

  FAX Number:
(212) 969-9013
 

 
Email:
lana@scarsdale-equities.com
 

 
12

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14, 2015 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and the undersigned identified on the signature page
attached hereto (“Purchaser”).


ARTICLE 1.
PURCHASE AND SALE OF SHARES


1.1          Sale of Shares. Purchaser hereby irrevocably agrees to purchase
from the Company, and the Company agrees to sell to Purchaser pursuant to the
Registration Statement (as defined below), the number of common shares, no par
value (“Shares”), shown on the signature page of this Agreement, at the price of
$3.29 per Share (the “Purchase Price”).


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-201824) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to Purchaser that:


2.1          Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of California. The
Company is duly qualified to do business in the state of California and in each
other state in which it is doing business and where the failure to so qualify
could have a material adverse effect on its business, operations, or properties,
or could subject the Company to fines or penalties that are material to the
Company’s financial condition.


2.2          Authority; Enforceability. The Company has the power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is the valid and binding agreement of the Company, enforceable
in accordance with its terms subject to: (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (ii) general
principles of equity.


2.3          Valid Issuance of Shares. The Shares that are being purchased by
Purchaser hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement, including payment of the Purchase Price, will be duly
and validly issued, fully paid, and nonassessable.
 

--------------------------------------------------------------------------------

2.4          Capitalization. The Company is authorized to issue the following
shares of capital stock: 125,000,000 common shares, no par value, and 2,000,000
preferred shares, no par value. As of September 2, 2015, there were: no
preferred shares issued and outstanding; 84,156,127 common shares issued and
79,262,185 common shares outstanding excluding 4,893,942 common shares held by
subsidiaries and treated as treasury shares.


2.5          Disclosure Documents; Financial Statements. The Company has filed
all reports required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referred to herein as
the SEC Reports), during the twelve (12) months prior to the date hereof. None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Reports (i) have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, or, in the case of
unaudited statements, as permitted by Form 10-Q, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount); and (ii) fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.


2.6          Absence of Certain Changes. Since June 30, 2015, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.


2.7          Internal Controls. The Company maintains a process of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f)
under the Exchange Act) that is designed to provide reasonable assurances: (i)
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles; (ii)
that receipts and expenditures are being made only in accordance with the
authorizations of management and directors; and (iii) regarding prevention or
timely detection of the unauthorized acquisition, use or disposition of the
assets of the Company and its subsidiaries that could have a material effect on
the financial statements. The Company maintains a system of “disclosure controls
and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act) that is designed to provide reasonable assurances that all material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, as appropriate, to allow timely decisions regarding
required disclosure, and otherwise to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the SEC.
 
2

--------------------------------------------------------------------------------

2.8          Registration Statement.


(a)           The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the Effective Date. The Registration Statement,
and the Prospectus together with the Prospectus Supplement, do not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.


(b)           When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of restrictions on transfer under
the Securities Act, other than such restrictions as may be applicable under Rule
144 under the Securities Act with respect to sales or transfers of securities by
an affiliate (as defined in Rule 144) of the issuer should Purchaser be or
become an affiliate of the Company.


2.9          Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from the NYSE MKT to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.


2.10        Taxes. Since January 1, 2013, the Company has filed when due all
federal, state, and local income tax returns, and all other returns with respect
to taxes which are required to be filed with the appropriate authorities of the
jurisdictions where business is transacted by the Company, or where the Company
owns any property, and any taxes due, as reflected on such tax returns, have
been paid.
 
3

--------------------------------------------------------------------------------

2.11        Subsidiaries. The Company’s subsidiaries are shown in its Quarterly
Report on Form 10-Q for the three and six months ended June 30, 2015.


2.12        No Conflict. The Company is not in violation or default of any
provision of its Articles of Incorporation or bylaws, and is not in violation or
default in any material respect of any instrument, judgment, order, writ, decree
or contract to which it is a party or by which it is bound, or, to its
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to it. The execution and delivery of this Agreement and consummation
of the sale of the Shares contemplated by this Agreement (a) do not and will not
violate any provisions of (i) any rule, regulation, statute, or law, (ii) the
terms of any order, writ or decree of any court or judicial or regulatory
authority or body, (iii) the Articles of Incorporation or bylaws of the Company,
or (iv) the rules and regulations of the NYSE MKT applicable to the listing of
the Company’s common shares, (b) will not conflict with or result in a breach of
any condition or provision or constitute a default under or pursuant to the
terms of any Material Contract (as defined below), and (c) will not result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Shares or upon any of the assets or properties of the Company. The term Material
Contract means any contract, agreement, license, lease, deed of trust, mortgage,
lien, debenture, promissory note, or instrument to which the Company is a party
(i) the termination of or default under which could have a material adverse
effect on the business, financial condition, assets or prospects of the Company,
or (ii) that constitutes a lien or security interest on any real or personal
property of the Company the loss of which through a foreclosure sale would have
a material adverse effect on the business, financial condition, assets or
prospects of the Company.


2.13        Litigation. Other than as disclosed in the SEC Reports, there is no
lawsuit, arbitration proceeding, or administrative action or proceeding pending
or threatened against the Company which (a) questions the validity of this
Agreement or any action taken or to be taken by the Company in connection with
this Agreement or the issue and sale of the Shares hereunder, (b) alleges any
infringement of any trademark, service mark, or patent by the Company, or (c) if
adversely decided would have a material adverse effect upon the business,
financial condition, assets or prospects of the Company.


2.14        Patents and Trademarks. The Company is the sole and exclusive owner
of or has a valid license to use all patents, trademarks, service marks, trade
names, copyrights, trade secrets, information, proprietary rights and processes
presently used by the Company in its business as now conducted, without any
conflict with or, to the Company’s knowledge infringement of the rights of
others, except as disclosed in the SEC Reports. The Company has not received any
communications alleging that it has violated or, by conducting its business as
presently conducted, violates any of the patents, trademarks, service marks,
trade names, copyrights or trade secrets or other proprietary rights of any
other person or entity.
 
4

--------------------------------------------------------------------------------

2.15        Title to Property. The Company has good and marketable title to its
property and assets free and clear of all mortgages, liens, loans and
encumbrances. Title to all of the personal and real property used by the Company
is held in the name of the Company or a subsidiary or is licensed or leased from
a third party. With respect to the property leased or licensed from a third
party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.


2.16        Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.


2.17        Employee Benefit Plans. Other than the Company’s Equity Incentive
Plan and stock option and similar equity incentive plans maintained by Company
subsidiaries, the Company does not have and has never maintained or sponsored
any Employee Benefit Plan as defined in the Employee Retirement Income Security
Act of 1974, as amended.


2.18        Labor Agreements and Actions; Employee Compensation. The Company is
not be bound by or subject to (and none of its assets or properties is bound by
or subject to) any written or oral contract, commitment or arrangement with any
labor union, and no labor union has requested or, to the Company's knowledge,
has sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, nor to the Company's knowledge, threatened, that could have a material
adverse effect on the assets, properties, financial condition, operating results
or business of the Company, nor is the Company aware of any labor organization
activity involving its employees. The Company is not aware that any officer or
key employee, or that any group of key employees, intends to terminate their
employment the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is terminable at the will of the Company. To its
knowledge, the Company has complied in all material respects with all applicable
state and federal equal employment opportunity and other laws related to
employment.
 
5

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants with respect to only itself to the
Company the following:


3.1          Organization. Purchaser, if not a natural person, is a corporation,
limited liability company, partnership, trust or other entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction in which it is incorporated or otherwise organized.


3.2          Authority; Enforceability. Purchaser has the power and authority to
execute and deliver this Agreement and to perform all of its obligations under
this Agreement. This Agreement has been duly authorized and executed by
Purchaser and is the valid and binding agreement of Purchaser enforceable in
accordance with its terms, except (i) to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally, and (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


3.3          No Conflict. The execution and delivery of this Agreement, and
consummation of the transactions contemplated hereunder, including the purchase
of the Shares, by Purchaser do not and will not violate any provisions of (i)
any rule, regulation, statute, or law applicable to Purchaser or (ii) the terms
of any order, writ, or decree of any court or judicial or regulatory authority
or body by which Purchaser is bound, or (iii) the articles of incorporation,
bylaws, or similar charter or governing documents of Purchaser.


3.4          No Short Sales. Purchaser has not, nor has any person or entity
acting on behalf of or pursuant to any understanding, agreement, or arrangement
with Purchaser, directly or indirectly executed any “short sale,” as defined in
SEC Rule SHO, of the common shares of the Company since June 30, 2015.


3.5          Place of Business or Residence. Purchaser represents and warrants
that Purchaser has Purchaser’s principal place of business or residence as set
forth on the signature page of this Agreement.
 
6

--------------------------------------------------------------------------------

ARTICLE 4.
CLOSING


4.1          Time and Place of Closing. The consummation of the purchase and
sale of the Shares (“Closing”) shall take place in on the third Business Day
after the execution and delivery of this Agreement by Purchasers and the Company
(the “Closing Date”). On the Closing Date, Purchaser shall pay in full the
Purchase Price for the Shares purchased by wire transfer of the Purchase Price
for the Shares being purchased by Purchaser, in immediately available funds, to
an account designated by the Company. The Purchase Price shall be paid in United
States Dollars. On the Closing Date, the Company shall issue to Purchaser the
Shares purchased, against payment of the Purchase Price. Closing shall occur at
the principal office of the Company or at such other place as the parties may
agree. A “Business Day” shall be any day on which the banks in New York are not
required or permitted to close.


4.2          Documents to be Delivered By the Company. The Company shall deliver
the following documents to Purchaser at the Closing:


(a)           Prospectus. A copy of the most current prospectus (the
“Prospectus”) included in Registration Statement on Form S-3 (File No.
333-201824) under the Securities Act registering the offer and sale of the
Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;


(b)           Shares. The Shares purchased by Purchaser, registered in the name
of Purchaser delivered electronically via The Depository Trust Company Deposit /
Withdrawal at Custodian system (“DWAC”).


4.3          Conditions of the Company's Obligation to Close. The obligation of
the Company to sell the Shares to Purchaser on each Closing Date is conditioned
upon the following:


(a)           Payment and Delivery. The Company’s receipt of the Purchase Price
for the Shares being sold to Purchaser;


(b)           Representations and Warranties. The representations and warranties
made by Purchaser in ARTICLE 3 of this Agreement shall be true and correct in
all material respects when made and on the Closing Date; provided, that any
representation and warranty that is itself qualified by a materiality standard
shall be true and correct in all respects; and
 
7

--------------------------------------------------------------------------------

(c)           Performance of Covenants. Purchaser shall have fully performed all
covenants and agreements required to be performed by Purchaser on or before the
Closing Date.


4.4          Conditions of Purchaser’s Obligation to Close. The obligation of
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:


(a)           Delivery. Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.


(b)           Representations and Warranties. The representations and warranties
made by the Company in ARTICLE 2 of this Agreement shall be true and correct in
all material respects when made and on the applicable Closing Date, unless made
as of a specific date in which case they shall be accurate as of such date, and
Purchaser shall have received from the Company a certificate, dated as of the
Closing Date, to such effect signed by the Chief Executive Officer of the
Company; provided, that any representation and warranty that is itself qualified
by a materiality standard shall be true and correct in all respects.


(c)           Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.


(d)           Bankruptcy; Insolvency. The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.


(e)           No Material Adverse Event. No material adverse event shall have
occurred since June 30, 2015.


(f)           Listing. The common shares of the Company shall be designated for
quotation or listed on the NYSE MKT and on the Tel Aviv Stock Exchange (“TASE”),
and the NYSE MKT and TASE shall not have suspended the listing or trading of the
Company’s common shares, nor shall suspension by the SEC or the NYSE MKT or TASE
have been threatened, as of the Closing Date, (A) in writing by the SEC, the
NYSE MKT, or the TASE, or (B) by falling below applicable minimum listing
maintenance requirements.
 
8

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1          Further Assurances. Each party will execute, acknowledge, and
deliver such additional certificates and documents and will take such additional
actions as the other party may reasonably request on or after a Closing Date to
effect, complete or perfect the issue and sale of the Shares to Purchaser.


5.2          Purchasers’ Market Activity. Purchaser agrees that Purchaser shall
not, prior to the public announcement by the Company that it has entered into
this Agreement, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any short sale (as defined in SEC Rule SHO) of the Company’s common
shares, directly or through or in arrangement with any entity in control of,
controlled by, or under common control with Purchaser. Purchaser covenants and
agrees that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company pursuant to a press release, Purchaser
will maintain the confidentiality of the existence and terms of this Agreement.


5.3          Public Disclosure by the Company. Following the execution of this
Agreement, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this
Agreement, in the form required by the Exchange Act and attaching this Agreement
as an exhibit to such filing.


5.4          Publicity. No Purchaser shall issue any press release or make any
similar public statement or communication disclosing the terms of this Agreement
or the transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and Purchaser shall have provided
the Company with a copy of the proposed press release or other public statement
or communication a reasonable time prior to the public release or dissemination
thereof.


ARTICLE 6.
MISCELLANEOUS


6.1          Governing Law. This Agreement shall be construed and governed in
all respects by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved non-exclusively by the
state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
9

--------------------------------------------------------------------------------

6.2          Successors and Assigns. The parties may not assign their rights or
obligations under this Agreement, directly or by operation of law, without the
consent of the other party. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors, assigns, heirs,
executors and administrators of Purchaser and the Company.


6.3          Entire Agreement; Amendment. This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter of this Agreement. This Agreement and any term of this Agreement
may be amended, waived, discharged or terminated only by a written instrument
signed by the parties.


6.4          Notices, etc. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed given (a) four (4) days after being deposited in the mail, certified
air postage prepaid, return receipt requested, or (b) when delivered by hand, by
messenger or next Business Day or overseas express air freight service (such as
FedEX or DHL), or (c) on the date of facsimile transmission (FAX) or electronic
mail (email) if sent at or prior to 5:30 p.m. (New York City time) on a Business
Day, or the next Business Day after the date of facsimile or email transmission,
if sent on a day that is not a Business Day or later than 5:30 p.m. (New York
City time) on a Business Day, in any case addressed as follows:



To Purchaser: At the address or FAX number or email address of Purchaser shown
on the signature page of this Agreement




To the Company: BioTime Inc.

1301 Harbor Bay Parkway
Alameda, California 94502
Attention: Chief Financial Officer
FAX: (510) 521- 3389
Email: rpeabody@biotimemail.com


Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.


6.5          Expenses. Purchaser and the Company shall bear their own expenses,
including fees and expenses of their own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by the party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp taxes and other taxes and duties
levied in connection with the delivery of the Shares to Purchaser.
 
10

--------------------------------------------------------------------------------

6.6          Brokers. Purchaser shall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by the Company or any
subsidiary of the Company in connection with the transactions contemplated by
this Agreement.


6.7          Titles and Subtitles. The titles or headings of the Articles and
Sections of this Agreement are for convenience of reference only and are not to
be considered in construing this Agreement.


6.8          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.


6.9          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.


6.10        Termination. This Agreement may be terminated by Purchaser with
respect to itself, by written notice to the Company, or by the Company with
respect to all Purchasers, by written notice to all Purchasers, in either case
if the Closing has not been consummated on or before the third Business Day
after the Effective Date other than due to a breach of this Agreement or any
covenant or agreement hereunder by the party seeking to so terminate this
Agreement. Termination of this Agreement will not affect the right of any party
not in breach of its covenants and agreements under this Agreement to sue for
any breach of this Agreement by the other party.


[Signatures on following page]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:


BioTime, Inc.


By:
/s/Michael D. West
       
Title:
Chief Executive Officer
 



PURCHASER:


Patrick Lin


By:
/s/Patrick Lin
       
Title:
                    
 



Number of Shares Purchased:
60,790
 



Address:
45 Coachwood Terrace
   
Orinda, CA 64563
 

 
FAX Number:
                             

 
Email:
bzliteyear@gmail.com
 



12

--------------------------------------------------------------------------------